                   Case 1:20-cv-07195-ALC-BCM Document 10 Filed 12/29/20 Page 1 of 1




                                                   Jeffrey A. Rothman
                                                      Attorney at Law                                      12/29/2020
                                                  305 Broadway, Suite 100
                                                   New York, NY 10007
                                        Tel.: (212) 227-2980; Cell: (516) 455-6873
                                                    Fax: (212) 591-6343
                                                rothman.jeffrey@gmail.com

                                                                  December 29, 2020

            By ECF To:
            The Honorable Barbara Moses
            United States Magistrate Judge
            United States District Court for the
            Southern District of New York
            500 Pearl Street
            New York, NY 10007

                   Re:     Jade Perdomo v. City of New York, et al., 20 Civ. 7195 (ALC) (BCM)

            Dear Judge Moses:

                   I am counsel for Plaintiff in the above-captioned action. I write, jointly with opposing
            counsel, to respectfully request that the Initial Conference - presently scheduled in this action for
            January 5, 2021 at 11:00 a.m. per Your Honor’s Order dated November 25, 2020 (docket # 8) –
            be adjourned until sometime after the Local Rule 83.10 procedures and mediation has run its
            course. The parties are presently in discussions with the mediator to schedule the mediation
            some time in mid-late March 2021.

                   I thank the Court for its consideration in this matter.
Application GRANTED. The initial case management conference       Respectfully submitted,
currently scheduled for January 5, 2021 at 11:00 a.m. is hereby
ADJOURNED to April 6, 2021 at 11:00 a.m. The dial-in                         /S/
information and pre-conference requirements remain the same.
(See Dkt. No. 8.) SO ORDERED.                                     Jeffrey A. Rothman
                                                                  Counsel for Plaintiff
_____________________________________________________
Barbara Moses, U.S.M.J.
December 29, 2020
